Citation Nr: 0822188	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Lyme disease. 

2.  Entitlement to service connection for an autoimmune 
disorder, to include connective tissue disorder.

3.  Entitlement to service connection for chronic fatigue 
syndrome/fibromyalgia.  

4.  Entitlement to service connection for lumbosacral spine 
disability.

5.  Entitlement to service connection for cervical spine 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to service connection for a left foot 
disability.

8.  Entitlement to service connection for dysfunctional 
uterine bleeding.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1982 to August 
1985.  She had additional periods of reserve service from 
December 12, 1985 to July 25, 1985 as well as service in the 
National Guard service from October 13, 1995 to October 13, 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends that she has Lyme disease which was 
incurred as the result of a tick bite during her period of 
active duty from January 1982 to August 1985.  She also 
contends that currently she has chronic residuals from Lyme 
disease, which cause a variety of debilitating symptoms 
including joint/muscle pain, chronic fatigue, fibromyalgia, 
and gynecological problems.  

Although Lyme disease was not diagnosed in service, the 
veteran reports various in-service symptoms which she asserts 
were indicative of Lyme disease.  Service treatment records 
(STRs) show that shortly after entering service the veteran 
began to suffer from recurrent episodes of nonspecific 
illness.  These episodes were primarily characterized by 
swollen submaxillary glands, sore throat, and complaints of 
left foot and left knee pain.  An entry dated in July 1983 
shows the veteran had an elevated antinuclear antibody titer 
(ANA) of 1:160 with speckled pattern.  An evaluation was 
recommended to rule out collagen vascular disease versus 
constitutional neoplasm.  She was later seen in the Ear, Nose 
and Throat Clinic in November 1983, for swollen glands, 
fatigue and shortness of breath.  The examiner noted the 
possibility of an underlying systemic process which had not 
yet declared itself.  The remaining records show the veteran 
was also evaluated for an episode of postpartum bleeding in 
1984 as well as skin rashes and headaches in 1985.  

Post-service medical records show that in November 1989 the 
veteran's history and symptomatology were compatible with 
Lyme disease.  Laboratory work showed positive ANA at a titer 
of 1:160 and positive Lyme assay.  The examiner opined that 
the positive serologic test for Lyme disease suggested the 
veteran had been infected some time in the past and that it 
was conceivable that a tick bit over the summer was the 
period of inoculation.  However it was not clear whether all 
of her complaints were related to late-stage Lyme disease.  
In addition, her positive ANA was of low titer and probably a 
nonspecific reaction.  These records also show that in March 
1994, the veteran was treated surgically for dysfunctional 
uterine bleeding diagnosed as metromenorrhagia.  

Of some significant is the veteran's October 1995 enlistment 
examination for the Army National Guard which was normal with 
no pertinent complaints.  She specifically denied swollen or 
painful joints; frequent or severe headaches; dizziness; skin 
disease; shortness of breath; leg cramps; arthritis; 
recurrent back pain; trick/locked knee; and foot trouble.  
She did not mention a tick bite or history of Lyme disease.  
She did however indicate treatment for a female disorder and 
a change in menstrual pattern.  

The veteran's remaining medical records are replete with 
visitations due to multiple musculoskeletal complaints.  She 
has received treatment from both private and VA physicians 
over the years and has had extensive work-up.  She was given 
various assessments of fibromyalgia, chronic fatigue 
syndrome, connective tissue disorder, polyarthralgia, 
degenerative joint disease, disc disease, bilateral carpal 
tunnel syndrome, cervical somatic dysfunction, lumbar somatic 
dysfunction, spondylosis and chronic myofascial pain.

Also of record is a November 2004 medical opinion from a FNP 
(family nurse practitioner) noting that the veteran's chronic 
complaints of polyarthralgia and fatigue date back prior to a 
positive Lyme titer in 1989, suggesting that in fact she does 
suffer from chronic latent Lyme disease.  The FNP noted that 
radiology and laboratory exams demonstrate that the veteran 
has degenerative arthritis in various joints of her body as 
well as connective tissue inflammation/disease, both possibly 
related to chronic latent Lyme disease.  However, that is not 
to say that she does not also have fibromyalgia and chronic 
fatigue.  

There is no record of any further medical testing or contrary 
opinion.  Although there is no clear diagnosis of chronic 
residual disability due to Lyme disease, there is evidence of 
an elevated ANA titer during service and a constellation of 
symptoms that has been difficult to diagnose.  In light of 
the unusual facts of this case the Board finds that the 
veteran should be afforded a VA examination to determine 
whether she has ever been exposed to Lyme disease and, if so, 
whether she has any current residual disability associated 
with it, namely chronic fatigue syndrome, fibromyalgia, an 
autoimmune disorder, dysfunctional uterine bleeding, and 
musculoskeletal disability involving the lumbar spine, 
cervical spine, and lower extremities.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

In the alternative, the veteran's claims for service 
connection may also hinge on whether any musculoskeletal 
complaints are attributed to specific orthopedic conditions 
rather than manifestations of a systemic disease process, 
such as chronic fatigue or fibromyalgia.  And if so, whether 
such chronic disability is related to her period of active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of her claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on her behalf.  
Document any attempts to obtain such 
records.  If the RO/AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that she obtain and submit it.

2.  Schedule the veteran for an 
examination by an infectious specialist 
or other appropriately qualified VA 
physician to determine whether she has 
Lyme disease.  The claims folder must be 
made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies are to be performed, 
and the physician should review the 
results of any testing prior to 
completing the report.  All findings 
should be reported in detail and complete 
diagnoses should be provided.  

a.  The physician should thoroughly 
review the record and determine 
whether there are clinical, objective 
indicators (e.g., abnormal physical 
findings and/or abnormal laboratory 
tests) of Lyme disease.  And if so, 
is it at least as likely as not 
(i.e., to a degree of probability of 
50 percent or more) that the first 
clinical manifestations of Lyme 
disease occurred during the veteran's 
period of active service from 
January1982 to August 1985.  

b.  The physician should discuss the 
significance of in-service 
complaints, treatment and elevated 
ANA titer findings.  The physician 
should also discuss any post-service 
medical records diagnosing and/or 
discussing Lyme disease, including 
any opinions regarding the etiology 
of the disorder.  If the veteran's 
Lyme disease cannot be regarded as 
having originated or resulted from 
the veteran's period of active 
service the physician should 
specifically indicate so.  

3.  However, if such a nexus between Lyme 
disease and service is confirmed, 
schedule the veteran for a VA examination 
by a rheumatologist or practitioner 
having familiarity with musculoskeletal 
inflammatory processes to indicate 
whether she has any current residual 
disability from Lyme disease, namely 
chronic fatigue syndrome, fibromyalgia, 
autoimmune disorder (connective tissue 
disorder), or dysfunctional uterine 
bleeding.  The claims folder must be made 
available to the examiner(s) for review 
of the case, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies are to be performed, 
and the examiner should review the 
results of any testing prior to 
completing the report.  All findings 
should be reported in detail and complete 
diagnoses should be provided.  

a.  For each disability identified 
the physician should render an 
opinion as to whether it is at least 
as likely as not (i.e., to a degree 
of probability of 50 percent or more) 
that the currently diagnosed 
disability(ies) is a chronic residual 
due to Lyme disease.  If chronic 
fatigue syndrome, fibromyalgia, 
autoimmune disorder (connective 
tissue disorder), or dysfunctional 
uterine bleeding cannot be regarded 
as having originated or resulted from 
Lyme disease the physician should 
specifically indicate so.  

b.  If the veteran does not currently 
have fibromyalgia, chronic fatigue 
syndrome, an autoimmune disorder or 
other inflammatory process, the 
physician should identify all current 
musculoskeletal disabilities.  For 
each disability identified the 
physician should render an opinion as 
to whether it is at least as likely 
as not (i.e., to a degree of 
probability of 50 percent or more) 
that the first clinical 
manifestations of the currently 
diagnosed disability(ies) occurred 
during active service, or manifested 
to a degree of 10 percent or more 
within one year following the 
veteran's separation from service in 
1985.  If any diagnosed disability is 
considered traumatic in origin, the 
nature of the trauma and the source 
of the information relied upon should 
be indicated.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and her 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


